Citation Nr: 0216674	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO) which denied service connection for PTSD.  The veteran 
failed to appear for a hearing scheduled in October 2001 
before a Decision Review Officer at the RO.

The claim was decided as if it were a claim of first 
impression.  However, by rating action in August 1995, 
service connection for PTSD was denied.  Accordingly, the 
issue has been listed as on the title page.

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an August 1995 decision, the RO denied a claim for 
entitlement to service connection for PTSD.

2.  By letter dated in August 1996, the veteran was notified 
of that decision and his appellate rights and he did not 
appeal that decision.

3.  Evidence has been presented since the August 1995 RO 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's August 1995 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.160, 20.302 (2002).

2.  Evidence submitted since the RO's August 1995 final 
decision denying a claim for entitlement to service 
connection for PTSD is new and material; thus, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim to reopen.  If there 
were any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  No further assistance in 
developing the facts pertinent to the issue is required. 


II.  Whether new and material evidence has been submitted to 
reopen the appellant's claim.

In an August 1995  rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of that 
decision and his appellate rights by letter dated in August 
1996.  He did not appeal that decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.302(a) (2002).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d) (West 1991).  The veteran is provided a period of 
60 days (or the remainder of the one-year period from the 
date of mailing of the notice of the determination being 
appealed) to file the formal appeal.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.302(b)(2002).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2002).  As the veteran did not file a notice of disagreement 
within one year of the August 1996 notice of the August 1995 
rating decision which denied service connection for PTSD, the 
decision became final.

The Board notes that the RO adjudicated a claim for PTSD on 
the merits in October 2000, without first adjudicating 
whether new and material evidence had been presented to 
reopen the finally denied claim.  The Board has jurisdiction 
to consider the issue of whether new and material evidence 
has been submitted because that issue is part of the same 
"matter" before the Board.  When a claimant submits a claim, 
the question of whether there is new and material evidence to 
reopen the claim is implicated where there is a prior final 
decision regarding that claim.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  See Bernard v. Brown, 4 Vet. App. 384.  
Thus, the issue on appeal has been recharacterized on page 
one of this decision.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the August 1995 rating 
decision includes the veteran's service medical and personnel 
records.  In an October 1994 statement, the veteran reported 
that he shot an enemy soldier in Qui Nhon during a mission to 
dump spoiled rations into the Red China Sea.  He reported 
that he was detailed to the graves registration unit.  He 
also reported that he witnessed the shooting of a good 
friend, G. V.  The evidence also includes an October 1994 
report of VA examination showing that he reported that during 
service in Vietnam he was assigned to graves registration 
duty, came under fire from the enemy, had to transport bodies 
of soldiers and that he killed a Vietcong soldier in 1967.  
The diagnosis included PTSD.  The evidence also included a 
response from the U.S. Army Joint Services Environmental 
Support Group (ESG) regarding the veteran's reported 
stressors.  Attached were the unit histories of the 597th 
Transportation Company.  It was indicated that no "G. V." 
was listed as a casualty.  

New and material evidence has been received.  The new 
evidence includes a December 2000 statement of the veteran in 
which he provided additional information regarding his 
alleged stressors.  He indicated that he was assigned to 
graves registration duty while assigned to the 371st QM 
Detachment.  He described having to maintain an area which 
housed corpses.  He also reported that he was transferred to 
the 463rd Support Company and that his duties included 
assisting other personnel in maintaining material for 
transport to front line combat units.  He again reported the 
injury of his friend G. V., which apparently occurred during 
his assignment with the 597th Transportation Company.  The 
new evidence also consists of numerous VA outpatient records 
showing treatment for PTSD.  

The December 2000 statement of the veteran bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its August 1995 decision.  
It provides additional stressor information which may be able 
to be verified by the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly ESG).  Therefore, the 
additional statement is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is allowed to this extent only.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

